DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 5, 7, 10 – 16, and 18 – 24 are pending.
Claims 6, 8, 9, 17, and 25 have been canceled.

Allowable Subject Matter
Claims 1 – 5, 7, 10 – 16, and 18 – 24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record does not teach claimed limitation: “performing a test on a first block among the plurality of blocks, wherein performing the test on the first block includes: disabling components of each of the plurality of blocks except the first block, and inputting a first input value to the first block to initialize the first block, wherein the first input value is one of the stored input values that was input to the first block while booting-up the system on chip” in combination with all other claimed limitations of claim 1.
Regarding Claims 2 – 5, 7, and 10 – 12, the claims are allowed as they further limit allowed claim 1.
Regarding Claim 13, the prior art of record does not teach claimed limitation: “an input driver that disables components of each of the plurality of blocks except a test block among the plurality of blocks, and inputs a first input value to be input into the test block during booting-up of the system on chip among the stored input values to the test block, thereby initializing the test block” in combination with all other claimed limitations of claim 13.
Regarding Claims 14 – 16 and 18 – 21, the claims are allowed as they further limit allowed claim 13.
Regarding Claim 22, the prior art of record does not teach claimed limitation: “when performing the test on one block of the plurality of blocks, the input driver inputs the input value to be input to the one block during booting-up of the system on chip among the input values to the one block, and disables each component of the remaining blocks except the one block of the plurality of blocks, and when performing the test on the system on chip, the input driver inputs the input values to each of the plurality of blocks” in combination with all other claimed limitations of claim 22.
Regarding Claims 23 and 24, the claims are allowed as they further limit allowed claim 22.

The closest references are found based on the updated search:
Kang (US 2016/0131697 A1) discloses a test control block suitable for generating burn-in test control signals for a burn-in stress test and a normal test control signal for a normal operation test (see claim 11).
Trimberger (US 8,823,405 B1) suggests an integrated circuit (IC) comprising: a first independent power domain having a first power domain bus electrically connected to first functional blocks a (see claim 1).
Ouyang et al. (US 8,233,974 B2) teaches an on-chip system for noncontact electrical testing of a test structure on a chip, comprising: on-chip photodiodes configured to receive pump light from a pump light source, the on-chip photodiodes being individually electrically connected to a plurality of test circuits on the test structure on the chip (see claim 1).
However, the combination or each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of independent claims 1, 13, and 22, therefore claims 1 – 5, 7, 10 – 16, and 18 – 24 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        8/27/2022